Citation Nr: 1035332	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-19 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming

THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease to include as due to exposure to asbestos.

2.  Entitlement to disability compensation under 38 U.S.C.A. 
§ 1151 for squamous cell carcinoma of the neck and tonsil due to 
facial surgery.

3.  Entitlement to service connection a dental condition due to 
surgery and radiation treatment for squamous cell carcinoma of 
the neck and tonsil.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability. 

REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
March 1970 to March 1972.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in August 2006 and in May 2008 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

In May 2007, in the substantive appeal on the claim of service 
connection for chronic obstructive pulmonary disease, the Veteran 
requested a hearing before the Board, which was then scheduled 
for June 2009.  In May 2009, the Veteran notified VA that he was 
unable to attend the hearing because he just got out of the 
hospital and requested that the hearing be rescheduled.  In July 
2009, in the substantive appeal for the other claims on appeal, 
the Veteran requested a hearing before the Board.  He also 
notified VA that he had moved to Wyoming, but the hearing was 
scheduled in August 2009 in Arizona.  In July 2009, the Veteran 
notified VA the he could not afford to travel to Arizona and 
requested that his hearing be scheduled in Wyoming.  A 
videoconference hearing was then scheduled in November 2009 in 
Wyoming.   In November 2009, before the scheduled hearing, the 
Veteran's representative notified VA that the Veteran had 
permanently moved back to Arizona and that the Veteran would like 
to have the videoconference hearing rescheduled Arizona.    




Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be 
granted to an Appellant who requests a hearing and is willing to 
appear in person.  The Veteran is entitled to have a hearing 
before the Board at his local RO, either in person or via 
videoconference in lieu of an in-person hearing, if he so 
chooses.  38 U.S.C.A. § 7107(b); 38 C.F.R. §§ 20.700, 20.703.

Accordingly, to afford the Veteran procedural due process, the 
case is REMANDED for the following action:

Schedule the Veteran for either an 
in-person hearing or a videoconference 
hearing before the Board at the VA Regional 
Office in Phoenix, Arizona. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


